                                                                   United States District Court
                                                                     Southern District of Texas

                                                                        ENTERED
                 IN THE UNITED STATES DISTRICT COURT                    July 02, 2019
                  FOR THE SOUTHERN DISTRICT OF TEXAS                 David J. Bradley, Clerk
                           HOUSTON DIV ISION




DONALD LLOYD DAVIS, JR .,
TDCJ #01762796,
            Plaintiff,

                                                 CIVIL ACTION NO . H-19-1729

LORIE DAVIS,

            Defendant .



                        ORDER FOR A MARTINEZ REPORT



       State inmate Donald Lloyd Davis, Jr ., has filed a hand-written

1983          Rights Complaint With Jury Demand (and) Memorandum of
Law (ncomplaint/') (Docket Entry              regarding conditions of his
confinement                Texas   Department          Criminal   Justice

Correctional Institutions Division (''TDCJ''). He appears to allege
that   he sustained        fractured   foot         the   Polunsky Unit

September 2017, and that he was denied adequate medical care or

       care was delayed when he was sub sequently transferred to the

Jester      Unit and the Walls Unit in Huntsville .

           supplement         pleadings,   and    so        the   court       can

complete its evaluation of Davis's claim s as required under 28

U .S.C .    1915A , the court ORDERS the State Attorney General's

Office to provide a report with adm inistrative records within sixty
(60) days under Martinez v. Aaron,             F.2d     (10th Cir. 1987).
See Cay v . Estelle,          F.2d                                   1986)
(discussing   the   utility               Martinez report)           court
specifically requests copies             Davis's relevant medical records

and any adm inistrative grievances filed by him              regarding the

medical care he received during the period of time relevant to his

Complaint .

     The Clerk will provide a copy of this Order to the p laintiff .

The Clerk shall further provide a copy of the Complaint (Docket

Entry No . 1) and this Order to Leah O'Leary , Assistant Attorney
General for the State of Texas, Law Enforeem ent Defense Division ,

P .O . Box 12548, Au stin , Texas 78711-2548 , bv certified mail , return

receipt requested .

     SIGNED at Houston, Texas, on this            day        I     , 2019.




                                            SIM LAKE
                                 UN ITED STATES DISTRICT JUDGE




                                     -
                                         2-
